DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al (US 20090199887).
Regarding claim 1, Johnson et al teach (Figs. 1-5) an imaging unit, comprising: a first semiconductor substrate (101) including a photoelectric converter ([0009, 0026] – optical sensor); a heat conductive wiring line (105) provided in contact with the first semiconductor substrate; and a cooling device (109) that controls a temperature of the photoelectric converter via the heat conductive wiring line.  That is, element 109 dissipates heat generated.  
Regarding claim 2, Johnson et al teach (See figure 5) the first semiconductor substrate has a trench (where element 121 is embedded), and the heat conductive wiring line is embedded in the trench.
Regarding claim 5, Johnson et al teach ([0047] - copper) the heat conductive wiring line includes tungsten (W), copper (Cu), titanium (Ti), tantalum (Ta), aluminum (Al), ruthenium (Ru), or carbon graphite.

Regarding claim 7, Johnson et al teach the heat conductive wiring line (105) is provided on a light receiving surface of the first semiconductor substrate and includes a solid film portion in the peripheral region.
Regarding claim 8, Johnson et al teach the heat conductive wiring line (105) is thermally coupled to the cooling device in the peripheral region.  That is, element 105 and 109 are thermally connected.  
Regarding claim 9, Johnson et al teach the heat conductive wiring line is thermally coupled to the cooling device by wire bonding.
Regarding claim 10, Johnson et al teach the cooling device (115) is provided to be opposed to the first semiconductor substrate.  
Regarding claim 13, Johnson et al teach ([0048]) the cooling device comprises a Peltier device.
Regarding claim 14, Johnson et al teach the first semiconductor substrate is provided with a light receiving region (see figure 4 – 401) in which the photoelectric converter is provided and a peripheral region outside the light receiving region, and the cooling device (105, 109) is provided in the peripheral region.
Regarding claim 15, Johnson et al teach the cooling device includes a P-type semiconductor portion (601), an N-type semiconductor portion (603), and a metal portion (607 and 609), the P-type semiconductor portion and the N-type semiconductor portion being provided in the first semiconductor substrate, the metal portion being disposed between the P-type semiconductor portion and the N-type semiconductor portion.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al in view of Nomura (WO 2014/156933).
Regarding claim 3, Johnson et al teach the invention set forth above.  Johnson et al do not teach a plurality of the photoelectric converters, wherein the trench is provided between adjacent ones of the photoelectric converters.  Nomura teaches a plurality of the photoelectric converters, wherein the trench is provided between adjacent ones of the photoelectric converters.  It would have been obvious at the time of invention to include a plurality of the photoelectric converters, wherein the trench is provided between adjacent ones of the photoelectric converters to reduce cross talks between the photodiode.  
Regarding claim 4, Johnson et al further teach ([0048]) the heat conductive wiring line includes a material that has a light shielding property against light incident on the photoelectric converters.
Allowable Subject Matter
Claims 11, 12, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926. The examiner can normally be reached Monday – Friday 9-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        




TK